Citation Nr: 1525328	
Decision Date: 06/12/15    Archive Date: 06/19/15

DOCKET NO.  14-02 709 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan



THE ISSUE

Entitlement to nonservice-connected VA disability pension.



ATTORNEY FOR THE BOARD

T. S. Willie, Counsel



INTRODUCTION

The Veteran served on active duty from June 1985 to July 1988 and from January 2008 to January 2009.

This matter comes to the Board of Veterans' Appeals (Board) from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran appeals the denial of nonservice-connected VA disability pension.  He contends that he is unable to work due to his disabilities.  In his January 2014 VA Form 9 Substantive Appeal, he related that he suffered from disabilities to include degenerative disc disease, chronic depression, obesity, anxiety, arthritis of the knees and high blood pressure.  According to the Veteran, he is treated by Dr. Bartash at the VA Medical Center in Ann Arbor, Michigan.  A review of the record discloses that treatment records from that VAMC are minimal and have not been obtained since July 2013.  There are also no records from Dr. Bartash.  On remand, these records should be obtained and associated with the file.  Other records on file have not detailed some of these claimed disabilities.

Accordingly, the case is REMANDED for the following action:

1. Send the Veteran all notification required by the Veterans Claims Assistance Act of 2000 (VCAA) and ensure that all development action is fully complied with and satisfied.

2. The AOJ should contact the Veteran and request that he provide the full name and address of any medical facility and/or provider (VA or private) from whom he receives treatment for his claimed disabilities. Following receipt of that information, the AOJ should contact all facilities/providers in question to include Dr. Bartash at the Ann Arbor VAMC, and request that they provide copies of any and all records of treatment provided the Veteran.  The Veteran should be requested to sign the necessary authorization for release of any private medical records to the VA.  All attempts to procure such records should be documented in the file.  If the AOJ cannot locate any identified record, the AOJ must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The AOJ must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims.  The claimant must be given an opportunity to respond.

3. Thereafter, the record should again be reviewed.  If records obtained suggest that further examination or other development is indicated, that development should be undertaken prior to readjudication.  If any benefit sought on appeal remains denied, then the Veteran should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




